Citation Nr: 1330663	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  06-21 632	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to service connection for a left leg disability, to include radiculopathy. 

3.  Entitlement to service connection for a bilateral shoulder disability.

4.  Entitlement to service connection for bilateral elbow disability.

5.  Entitlement to service connection for a bilateral hand disability


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Houston, Texas, and a September 2008 rating decision from the RO in Cleveland, Ohio.  The RO in Houston, Texas, currently retains jurisdiction of the Veteran's claim file. 

In May 2011, the Veteran testified before the undersigned at a hearing in San Antonio, Texas.  A transcript of the hearing is of record.  In May 2012 and April 2013, the Board remanded this claim for additional development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  



REMAND

The Board sincerely regrets the additional delay caused by this Remand.  However, this action is necessary to ensure that all due process is met and to afford the Veteran every benefit under the laws.  

The Veteran alleges that he is entitled to service connection for left foot, left leg, bilateral elbow, bilateral shoulder, and bilateral hand disabilities when he was involved in an automobile accident in September 1965 when he was thrown from a Jeep.  In the alternative, he alleges these disabilities were caused or aggravated by his service-connected diabetes mellitus, lumbar spine, or cervical spine disabilities.  

Establishing service connection on this secondary basis requires evidence sufficient to show:  (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In May 2012, the Board initially remanded this claim to have the Veteran examined and to obtain nexus opinions.  The Board mandated that as to each diagnosed disability, the examiner must state if it is at least as likely as not (50 percent probability or more) that it was caused by his active duty, including the in-service motor vehicle accident, or has continued since service.  Further, as to each diagnosed disability that was caused by the Veteran's active duty or has continued since service, the examiner was to state whether it is at least as likely as not (50 percent probability or more) that it caused or aggravated a left foot disability, a low back disability, a neck disability, a left leg disability, a left ankle disability, a bilateral shoulder disability, a bilateral elbow disability, and/or a bilateral hand disability. 

The Veteran was examined by VA in June 2012.  At that time, the examiner opined that as to the left leg disability, a left foot disability, a bilateral shoulder disability, a bilateral elbow disability, and a bilateral hand disability the disorders were not related to military service and not due to or aggravated by a back disorder since the back disorder was not service-connected.  

However, in April 2013, the Board granted service connection for a low back disorder and a neck disorder.  Consequently, the Board determined that the June 2012 opinions were inadequate and an addendum opinion was necessary.  The Board found that the opinions offered by the June 2012 examiner as to direct service connection were not sufficient since adequate rationale was not provided in that the opinions appeared to rely solely on negative evidence.  Further, the secondary opinions were inadequate as the Veteran had since established entitlement to service connection for low back and neck disabilities.  See Dalton v. Nicholson, 12 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In June 2013 VA, the Veteran was again scheduled for a VA examination.  The examiner also submitted an addendum opinion in July 2013.  As to direct service connection, the VA examiner provided opinions following a review of the claims file and an in-person examination of the Veteran.  Additionally, the examiner's opinions were based on sound reasoning and were supported with sufficient rationale for the unfavorable findings.  

However, as to the issue of secondary service connection, the Board notes the examiner did not provide an opinion as to whether any of the Veteran's service connected disabilities, including his newly service connected disabilities, caused or aggravated these disabilities.  Therefore, yet another addendum opinion as to whether the Veteran's left foot, left leg, bilateral shoulder, bilateral elbow, and bilateral hand disabilities are caused or aggravated by his service connected disabilities is necessary.  See Barr, 21 Vet. App. at 312; Also see Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).  

Finally, on remand, records of VA treatment dated after April 2013, if in existence, should be associated with the claims folders, either physically or electronically.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Further, any private treatment records concerning treatment for the Veteran's claims should be associated with the claims file.  

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The Veteran's treatment records from all identified VA Medical Centers, dated from April 2013 and thereafter, should be obtained and associated with the claims folder.  

2.  The RO/AMC should ask the Veteran to identify all sources of private treatment and hospitalizations for his claims since April 2013, if in existence.  Then, undertake appropriate efforts to attempt to obtain any indicated records.  All development efforts should be associated with the claims file.

3.  After undertaking the above development to the extent possible, return the claims file to the June 2013 VA examiner if available or another qualified physician if he is not, for an addendum opinion.  The claims folder should be made available to and reviewed by the examiner, including a copy of the prior VA compensation examinations.  The examiner is asked to answer the following questions:

a)  Identify each diagnosis pertaining to the Veteran's left foot.  For each diagnosed disability, state whether it is at least as likely as not that the disability was either (a) caused by, or (b) aggravated by, his service-connected diabetes mellitus, low back, or neck disabilities.  

b)  Identify each diagnosis pertaining to the Veteran's left leg, including radiculopathy.  For each diagnosed disability, state whether it is at least as likely as not that the disability was either (a) caused by, or (b) aggravated by, his service-connected diabetes mellitus, low back, or neck disabilities.  

c)  Identify each diagnosis pertaining to the Veteran's bilateral elbow disability.  For each diagnosed disability, state whether it is at least as likely as not that the disability was either (a) caused by, or (b) aggravated by, his service-connected diabetes mellitus, low back, or neck disabilities.  

d)  Identify each diagnosis pertaining to the Veteran's bilateral shoulder disability.  For each diagnosed disability, state whether it is at least as likely as not that the disability was either (a) caused by, or (b) aggravated by, his service-connected diabetes mellitus, low back, or neck disabilities.  

e)  Identify each diagnosis pertaining to the Veteran's bilateral hand disability.  For each diagnosed disability, state whether it is at least as likely as not that the disability was either (a) caused by, or (b) aggravated by, his service-connected diabetes mellitus, low back, or neck disabilities.  

In providing answers to the above questions, the examiner should recognize the fact that the Veteran is competent and credible to report on the observable symptoms of his claimed disabilities.

In providing answers to the above questions, the examiner cannot rely solely on negative evidence as the basis for any opinion.  See Dalton v. Nicholson, 12 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).  

If the examiner cannot provide an answer to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.  See Jones v. Shinseki, 12 Vet. App. 382 (2010) (holding that if an examiner is unable to provide the requested medical opinion he must explain how the limits of medical knowledge had been exhausted).

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

In providing answers to the above questions, the examiner is advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 

If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of the disorder (i.e., a baseline) before the onset of the aggravation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  The RO/AMC should thereafter readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case which includes citation to all evidence added to the claims file since the last supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

